         Case 1:20-cv-00828-DAD-JLT Document 9 Filed 07/20/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ALFRED P. SOLORIO,                               )   Case No.: 1:20-cv-00828-DAD-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DISREGARDING MOTION TO AMEND
                                                      )   AS MOOT
13          v.                                        )
                                                      )   (Doc. 8)
14   DAVID S. ROBINSON,
                                                      )
15                  Respondent.                       )
                                                      )
16                                                    )

17          Petitioner filed a motion to amend the first page of his habeas petition. (Doc. 8.) The motion is

18   dated for July 1, 2020, and the Court filed it on July 8, 2020. (Id.) Prior to the instant motion being

19   filed, the Court issued an order on July 6, 2020, dismissing the petition with leave to file a first

20   amended petition. (Doc. 5.) Accordingly, the Court disregards the motion to file an amended petition

21   as MOOT.

22
23   IT IS SO ORDERED.

24      Dated:     July 20, 2020                                 /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
